         CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 1 of 20




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                             (Division 4 – Minneapolis)


DAINA WEINER,                                  Case No.: 0:21-cv-02087

                     Plaintiff,
                                               COMPLAINT AND
v.                                             DEMAND FOR JURY TRIAL

EXPERIAN INFORMATION
SOLUTIONS, INC.; EQUIFAX                          1. FCRA, 15 U.S.C. § 1681 et seq.
INFORMATION SERVICES, LLC; AND
TRANS UNION LLC,

                     Defendants.

       Plaintiff Daina Weiner(“Plaintiff”), through counsel, alleges violations of the Fair

Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. against Defendants Experian

Information Solutions, Inc. (“Experian”); Equifax Information Services, LLC (“Equifax”);

and Trans Union LLC (“Trans Union”) (referenced collectively as “Defendants”).

                                  I.   INTRODUCTION

       1.     Plaintiff’s Complaint arises from violations of the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. § 1681 et seq. by the Defendants. Plaintiff contends Defendants

failed to follow reasonable procedures to assure maximum possible accuracy in the

preparation of Plaintiff’s “consumer reports” as defined in 15 U.S.C. § 1681a(d), and

consequently reported inaccurate information about Plaintiff. “Consumer reports” under

15 U.S.C. § 1681a(d) include both credit file disclosures obtained directly by Plaintiff from




                                             1
         CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 2 of 20




the consumer reporting agencies and consumer reports obtained by third parties as a factor

in establishing Plaintiff’s eligibility for credit.

                          II.     JURISDICTION AND VENUE

       2.      This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331

because Plaintiff alleges violations of the Fair Credit Reporting Act, a federal law. See 15

U.S.C. § 1681p (FCRA) (permitting actions to enforce liability in an appropriate United

States District Court).

       3.      Venue in the District of Minnesota is proper pursuant to 28 U.S.C. § 1391

because Defendants regularly transact business within this District, are otherwise subject

to personal jurisdiction in this District, and a substantial part of the events giving rise to

Plaintiff’s claims occurred in this District.

                                       III.     PARTIES

       4.      Plaintiff incorporates herein by reference all of the above paragraphs of this

Complaint as though fully set forth at length herein.

       5.      Plaintiff is a natural person who resides in the city of Chaska, Carver County,

Minnesota.

       6.      Plaintiff is a “consumer” as defined by the FCRA, 15 U.S.C. § 1681a(c).

       7.      Defendant Experian is a “consumer reporting agency,” as defined in 15

U.S.C. § 1681a(f)). On information and belief, Experian is regularly engaged in the

business of assembling, evaluating, and disbursing information concerning consumers for

the purpose of furnishing “consumer reports,” as defined in 15 USC § 1681a(d), to third



                                                 2
        CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 3 of 20




parties. Experian’s principal place of business is located at 475 Anton Boulevard, Costa

Mesa, California 92626.

       8.     Defendant Equifax is a “consumer reporting agency,” as defined in 15 U.S.C.

§ 1681a(f). Upon information and belief, Equifax is regularly engaged in the business of

assembling, evaluating, and disbursing information concerning consumers in the form

of “consumer reports,” as defined in 15 U.S.C. § 1681a(d)), to third parties. Equifax’s

principal place of business is located at 1550 Peachtree Street NW, Atlanta, GA 30309.

       9.     Defendant Trans Union is a “consumer reporting agency,” as defined in 15

U.S.C. § 1681a(f)). On information and belief, Trans Union is regularly engaged in the

business of assembling, evaluating, and disbursing information concerning consumers for

the purpose of furnishing “consumer reports,” as defined in 15 U.S.C. § 1681a(d), to third

parties. Trans Union’s principal place of business is located at 555 West Adams Street,

Chicago, Illinois 60661.

       10.    During all times pertinent to this Complaint, Defendants were authorized to

conduct business in the State of Minnesota and conducted business in the State of

Minnesota on a routine and systematic basis.

       11.    Defendants regularly engage in the business of assembling, evaluating, and

disbursing information concerning consumers for the purpose of furnishing “consumer

reports,” as defined in 15 U.S.C. § 1681a(d), to third parties. Defendants regularly furnish

consumer reports to third parties for monetary compensation, fees, and other dues, using

means and facilities of interstate commerce, and are therefore “consumer reporting

agencies” as defined by 15 U.S.C. § 1681a(f) of the FCRA.

                                             3
         CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 4 of 20




       12.    During all times pertinent to this Complaint, Defendants acted through

authorized agents, employees, officers, members, directors, heirs, successors, assigns,

principals, trustees, sureties, subrogees, representatives, and/or insurers.

       13.    Any violations by Defendants were not in good faith, were knowing,

negligent, willful, and intentional, and Defendants did not maintain procedures reasonably

adapted to avoid any such violations.

                          IV.     FACTUAL BACKGROUND

       14.    Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully set forth at length herein.

       15.    The United States Congress has found that the banking system is dependent

upon fair and accurate credit reporting. Inaccurate consumer reports directly impair the

efficiency of the banking system, and unfair credit reporting methods undermine the public

confidence, which is essential to the continual functioning of the banking system.

       16.    Congress enacted the FCRA to ensure fair and accurate reporting, promote

efficiency in the banking system, and protect consumer privacy.

       17.    The FCRA is intended to ensure consumer reporting agencies (“CRAs”)

exercise their grave responsibilities with fairness, impartiality, and a respect for the

consumer’s right to privacy because CRAs have assumed such a vital role in assembling

and evaluating consumer credit and other consumer information.

       18.    Defendants, the three major consumer reporting agencies (at times referred

to collectively as “the CRAs,” and individually as a “CRA”) in the United States, regularly



                                              4
         CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 5 of 20




publish and distribute credit information about Plaintiff and other consumers through the

sale of consumer reports.

       19.     Defendants regularly purchase and obtain consumer bankruptcy information

to include in consumer reports.

       20.     Defendants’ consumer reports generally contain the following information:

(i) Header/Identifying Information: this section generally includes the consumer’s name,

current and prior addresses, date of birth, and phone numbers; (ii) Tradeline Information:

this section pertains to consumer credit history, and includes the type of credit account,

credit limit or loan amount, account balance, payment history, and status; (iii) Public

Record Information: this section typically includes public record information, such as

bankruptcy filings; and (iv) Credit Inquiries: this section lists every entity that has accessed

the consumer’s file through a “hard inquiry” (i.e., consumer-initiated activities, such as

applications for credit cards, to rent an apartment, to open a deposit account, or for other

services) or “soft inquiry” (i.e., user-initiated inquiries like prescreening).

       21.     Defendants obtain consumer information from various sources. Some

consumer information is sent directly to Defendants by furnishers, and other information

is independently gathered by Defendants from third party providers/vendors or

repositories, like computerized reporting services like PACER and Lexis-Nexis.

       22.     Defendants regularly seek out and procure consumer bankruptcy filing and

discharge information, with the intention of including it in the consumer reports Defendants

sell to third parties for a profit.



                                               5
         CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 6 of 20




       23.    The diligence Defendants exercise in uncovering and recording consumer

bankruptcy filings is not replicated in Defendants’ subsequent reporting of bankruptcy

discharges and their effect on consumers’ debts.

       24.    Defendants’    unreasonable    policies,   procedures,   and/or    algorithms

consistently fail to identify and update pre-bankruptcy debts as required by § 1681(e)(b).

       25.    Defendants know the information they report about consumers’ bankruptcies

is often inconsistent with public records, furnished/reported information, and/or

information contained in their own files.

       26.    The vast majority of institutions that offer financial services (e.g., banks,

creditors, lenders) rely upon consumer reports from CRAs (like Defendants) to make

lending decisions.

       27.    Those institutions also use FICO Scores, and other proprietary third-party

algorithms (or “scoring” models), including debt-to-income ratios, to interpret the

information in a consumer’s consumer report, which is based on the amount of reported

debt, payment history, date of delinquencies contained in Defendants’ reports.

       28.    The information Defendants include in a consumer report contributes to a

consumer’s overall creditworthiness and determines their FICO Scores.

       29.    FICO Scores are calculated using information contained in Defendants’

consumer reports.

       30.    FICO and other third-party algorithms use variables or “attributes” derived

from a consumer report to calculate a person’s “credit score,” which is a direct reflection

of their creditworthiness.

                                            6
        CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 7 of 20




      31.      FICO Scores factor the following consumer report information: Payment

history (35%); Amount of debt (30%); Length of credit history (15%); New credit (10%);

and Credit mix (10%).

            a. “Payment history” refers to whether a consumer has paid his or her bills in

               the past, and whether these payments have been timely, late, or missed. In

               factoring the severity of delinquent payments, a FICO Score considers how

               late the payment continues to be, how much is owed, how recently the

               delinquency occurred, and how many delinquent accounts exist. The more

               severe, recent, and frequent late payments are, the lower a consumer’s FICO

               Score will be.

            b. The “amount of debt” a consumer owes has a major impact on their credit

               score. When a CRA reports a debt as outstanding when it is in fact

               discharged, the CRA is indicating that a consumer’s “amount of debt” is

               higher than it actually is, which will undoubtedly impact a consumer’s credit

               score.

      32.      Lenders also consider a consumer’s debt-to-income ratio (DTI) before

deciding to extend credit or approve financing terms.

      33.      DTI compares the total amount a consumer owes to the total amount a

consumer earns.

      34.      Defendants regularly provide information that allows lenders to calculate the

“total amount of debt” a consumer owes based on the total debt reported by Defendants.



                                             7
           CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 8 of 20




       35.      A consumer’s income, however, is not included in their consumer report;

only their “amount of debt” is.

       36.      The higher the amount of reported debt that a consumer has, or appears to

have, the worse the consumer’s DTI will be, and the more difficult it will be for a consumer

to obtain credit and favorable credit terms (e.g., higher interest rates and lower credit

limits).

       37.      A consumer who has obtained a bankruptcy discharge and has an account

that is inaccurately reporting with outstanding or past due balances after the bankruptcy

discharge suffers greater harm than if that account were accurately reporting with a zero-

dollar balance.

       38.      Defendants are aware that the effect of a Discharge Order in a Chapter 7

Bankruptcy is that all statutorily dischargeable debts, other than those that have been

reaffirmed or successfully challenged in an adversary proceeding court, are discharged.

       39.      However, Defendants also know that it is rare for a pre-petition debt to be

reaffirmed or successfully challenged in an adversary proceeding.

       40.      Further, Defendants know that if reaffirmation agreements or adversary

proceedings exist, they will be explicitly identified on an individual consumer’s bankruptcy

docket sheet.

       41.      Additionally, information indicating whether a specific debt was reaffirmed

or successfully challenged through an adversary proceeding (rather than discharged), can

be easily retrieved from the same sources from which Defendants independently obtain

consumer bankruptcy case information.

                                              8
          CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 9 of 20




         42.    Defendants also receive information about account reaffirmations or other

discharge exceptions directly from furnishers of account/tradeline information.

         43.    Despite the availability of accurate consumer information, Defendants

regularly report inaccurate information about accounts after consumers receive a Discharge

Order.

         44.    Defendants’ unreasonable policies and procedures cause them to routinely

report inaccurate and materially misleading information about consumers, including

Plaintiff, who have been discharged from Chapter 7 Bankruptcy.

         45.    Rather than follow reasonable procedures to assure maximum possible

accuracy, as required by the FCRA, Defendants frequently report information regarding

pre-bankruptcy debts based on information they know is incomplete or inaccurate.

         46.    After a bankruptcy is discharged, Defendants also routinely rely on furnisher

data, even though the furnisher has ceased updating an account upon the filing of a

bankruptcy.

         47.    Consequently, Defendants regularly publish consumer information that

conflicts with information: provided by data furnishers to Defendants, already included in

Defendants’ credit files, contained in public records that Defendants regularly access, or

sourced through Defendants’ independent and voluntary efforts.

         48.    Defendants routinely report inaccurate         and materially misleading

information about consumers like Plaintiff, without verifying or updating it as required by

§ 1681(e)(b).



                                              9
        CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 10 of 20




       49.    Defendants know the information they report about consumers’ bankruptcies

is often inconsistent with public records, information provided by furnishers, and data

contained in Defendants’ own files.

       50.    Consumers have filed thousands of lawsuits and FTC and Consumer

Financial Protection Bureau complaints against Defendants for their inaccurate credit

reporting following a Chapter 7 discharge.

       51.    Thus, Defendants are on continued notice of their inadequate post-

bankruptcy reporting procedures. More specifically, Defendants are on continued notice

that their inadequate procedures regularly result in the reporting of inaccurate balances,

account statuses, payment histories, and payment statuses.

                 Allegations Specific to the Credit Reporting of Plaintiff

       52.    Plaintiff filed a “no asset” Chapter 7 Bankruptcy on or about July 19, 2019,

in the United States Bankruptcy Court for the District of Minnesota (Case No. 19-42173).

       53.    Plaintiff received an Order of Discharge on or about October 21, 2019.

       54.    Thereafter, Plaintiff was not personally liable for any of her dischargeable

debts. Upon entry of Plaintiff’s Discharge Order, all of Plaintiff’s dischargeable debts had

zero-dollar balances.

       55.    Upon information and belief, Defendants each prepared one or more

consumer reports concerning Plaintiff after Plaintiff was discharged from Chapter 7

Bankruptcy.

       56.    Defendants obtained notice of Plaintiff’s bankruptcy discharge through their

routine, independent collection of consumer information from third party vendors such as

                                             10
        CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 11 of 20




Lexis-Nexis, as well as from furnishers that provide data regarding the individual tradelines

reported by Defendants in Plaintiff’s consumer reports.

       57.    In the Public Records section of Plaintiff’s consumer reports, Defendants

each included the bankruptcy case number, court, filing date, and the fact that Plaintiff’s

bankruptcy had been discharged in October 2019.

       58.    Defendants also reported Plaintiff’s credit history in individual “tradelines,”

including names of credit accounts, account numbers, account types, responsibility for the

account (i.e., individual or joint accounts), the date the accounts were opened, statuses, and

the dates of the last status update.

       59.    Defendants are aware that CRAs are generally required to report accounts

included in a consumer’s Chapter 7 bankruptcy with a status of “discharged through

bankruptcy,” and/or with a zero-dollar balance, unless a furnisher provides information

showing that a specific debt was excluded from the discharge.

       60.    Defendants should have reported all of Plaintiff’s dischargeable, pre-petition

debts as included in or discharged in Chapter 7 Bankruptcy and/or with a zero-dollar

balance.

       61.    Defendants failed to report all of Plaintiff’s dischargeable, pre-petition debts

as included in or discharged in Chapter 7 bankruptcy and/or with a zero-dollar balance.

       62.    Each Defendant inaccurately reported Plaintiff’s First Progress credit card

account (the “Account”), starting with 5443* and opened on March 11, 2013, which

predated Plaintiff’s bankruptcy filing.



                                             11
        CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 12 of 20




       63.    The Account was discharged in Plaintiff’s bankruptcy on or about October

21, 2019. Therefore, the Account should have been reported as discharged in bankruptcy,

and/or with a zero-dollar balance.

       64.    However, Defendant Equifax inaccurately reported the discharged Account

as “180 Days or More Past Due” with a “Balance” of $157 and “Amount Past Due” of

$157, instead of a zero-dollar balance.

       65.    Defendant Equifax was also reporting that Plaintiff had been “late” in making

payments on the Account from February 2015 through December 2015, then “charged off”

every month from June 2017 until the present.

       66.    Equifax did not indicate that the Account was discharged in bankruptcy or

report the Account with a zero-dollar balance, despite reporting Plaintiff’s bankruptcy in

the public records section of Plaintiff’s consumer report and reporting other pre-bankruptcy

accounts as “Included in Bankruptcy,” and/or with zero-dollar balances.

       67.    Defendant Experian inaccurately reported the discharged Account as “180

days past due” with “Balance” of $157 and “Amount Past Due” of $157, instead of a zero-

dollar balance.

       68.    Defendant Experian was also reporting that the Account was “late” starting

July 2015, then “charged off” every month from January 2016 to July 2019, then “180 days

late” from August through December 2019, the “charged off” every month from January

2020 until the present.

       69.    Experian did not indicate that the Account was discharged in bankruptcy or

report the Account with a zero-dollar balance, despite reporting Plaintiff’s bankruptcy in

                                            12
        CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 13 of 20




the public records section of Plaintiff’s consumer report and reporting other pre-bankruptcy

accounts as “Discharged through Bankruptcy Chapter 7,” and/or with zero-dollar balances.

       70.    Defendant Trans Union inaccurately reported the discharged Account as

“120 Days Past Due” with “Past Due” amount of $157, and a “Balance” owed of $157 in

May 2021, instead of a zero-dollar balance.

       71.    Defendant Trans Union was also reporting that the Account was “charged

off” every month from December 2016 through April 2021, then for some reason reported

the Account as “120 days late” in May 2021.

       72.    Trans Union did not indicate that the Account was discharged in bankruptcy

or report the Account with a zero-dollar balance, despite reporting Plaintiff’s bankruptcy

in the public records section of Plaintiff’s consumer report and reporting other pre-

bankruptcy accounts as “Included in Bankruptcy,” and/or with zero-dollar balances.

       73.    Defendants know that the Account has not been updated since prior to

Plaintiff’s Chapter 7 filing.

       74.    The Account was essentially frozen in time by Defendants based on a pre-

bankruptcy balance and status. Consequently, Defendants inaccurately reported the actual

balance, status, and payment obligations on the Account.

       75.    Defendants do not have reasonable procedures in place to detect and correct

pre-Chapter 7 debts which continue to report balances after Defendants report a discharge.

       76.    Defendants do not have reasonable procedures in place to detect and correct

or suppress pre-Chapter 7 debts reporting balances, where Defendants are aware that the

furnisher has ceased all account updates after the bankruptcy was filed.

                                              13
        CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 14 of 20




       77.    Upon information and belief, First Progress furnished information to

Defendants that indicated Plaintiff’s Account was included or discharged in bankruptcy,

and/or had a zero-dollar balance after the bankruptcy discharge, but Defendants rejected or

otherwise overrode the data they received.

       78.    Alternatively, Defendants knew from past experiences that First Progress

furnished inaccurate information regarding discharged debts or, has historically failed to

employ reasonable procedures to ensure it properly updates consumer debts after a Chapter

7 Bankruptcy is discharged.

       79.    Nevertheless, Defendants blindly relied on the information provided by First

Progress even though it conflicted with information contained in Defendants’ records,

contradicted other information Defendants reported about Plaintiff, or neglected

Defendants’ knowledge regarding Plaintiff’s bankruptcy and discharge.

       80.    If First Progress did not furnish data to Defendants that the Account was

discharged, Defendants’ blind reliance on the furnisher, First Progress, was unreasonable

since Defendant had actual notice that Plaintiff’s bankruptcy was discharged.

       81.    Defendants were unreasonable in failing to consider the fact that since First

Progress ceased updating the Account after Plaintiff’s bankruptcy was filed, First Progress

was an unreliable furnisher in this instance.

       82.    Defendants inaccurately reported that Plaintiff owed a balance that Plaintiff

did not actually owe, and also reported inaccurate account statuses and payment histories.

       83.    Defendants inaccurately reported the Account with a balance owed after the

Account was discharged in Chapter 7 Bankruptcy and therefore had a zero-dollar balance.

                                                14
        CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 15 of 20




       84.    Defendants failed to indicate that the Account had a zero-dollar balance

and/or was discharged in Chapter 7 Bankruptcy.

       85.    Defendants’ reporting of the Account is patently false and therefore

inaccurate.

       86.    If not patently false, Defendants’ reporting of the Account is materially

misleading and therefore inaccurate.

                                   Plaintiff’s Damages

       87.    Upon information and belief, had Defendants accurately reported the

Account with a zero balance and discharged, Plaintiff’s credit scores and/or DTI would

have been better.

       88.    Upon information and belief, after Plaintiff’s bankruptcy discharge, Plaintiff

applied for a credit card through non-party Synchrony/Old Navy, but was denied due to

the inaccurate reporting of the Account by Defendants.

       89.    Defendants’ inaccurate reporting of the Account, along with additional

information belonging to Plaintiff, was published to no less than eleven third-party credit,

insurance, employment, and/or housing providers by Defendants.

       90.    As a direct result of Defendants’ inaccurate reporting, Plaintiff suffers

damages, including a decreased credit score, lower overall creditworthiness, and other

financial harm.

       91.    Additionally, Plaintiff suffers interference with daily activities, as well as

emotional distress, including, without limitation, emotional and mental anguish,



                                            15
        CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 16 of 20




reputational harm, violation of privacy, humiliation, stress, anger, frustration, shock,

embarrassment, anxiety, and sleepless nights.

                                       COUNT I
             Violation of the Fair Credit Reporting Act, 15 U.S.C. § 1681e(b)

       92.     Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully set forth herein at length.

       93.     The FCRA requires CRAs, like Defendants, to maintain and follow

reasonable procedures to assure maximum possible accuracy of consumer information. 15

U.S.C. § 1681e(b).

       94.     Defendants negligently and willfully violated 15 U.S.C. § 1681e(b) by failing

to use reasonable procedures to assure maximum possible accuracy of the information they

reported about Plaintiff’s pre-bankruptcy debts after Plaintiff received a Discharge Order.

       95.     Defendants independently sought information about Plaintiff’s bankruptcy

filing and discharge and voluntarily included it in Plaintiff’s consumer reports.

       96.     When Defendants voluntarily procured and reported Plaintiff’s bankruptcy

information, they had an obligation to follow reasonable procedures to ensure they reported

the bankruptcy discharge and its effects with maximal accuracy.

       97.     Defendants received notice of Plaintiff’s bankruptcy discharge through

public records, their own files, and information provided by data furnishers.

       98.     Individual furnishers of account information also notified Defendants of

Plaintiff’s bankruptcy, as evidenced by other tradelines in Plaintiff’s consumer report that

are labeled included and discharged in bankruptcy.


                                             16
        CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 17 of 20




       99.    Defendants had actual knowledge of Plaintiff’s bankruptcy and Discharge

Order, as evidenced by the information they published in Plaintiff’s consumer reports,

including Plaintiff’s bankruptcy case number, court, date of filing, and date of discharge.

       100.   But despite knowledge of Plaintiff’s bankruptcy, Defendants inaccurately

reported the Account, which predated Plaintiff’s Chapter 7 Bankruptcy, with a status other

than “discharged in bankruptcy” and a balance greater than zero.

       101.   Defendants knew or should have known of their obligations under the FCRA,

especially those pertaining to reporting discharged debt with a zero-dollar balance.

       102.   These obligations are well established by the plain language of the FCRA,

promulgated by the Federal Trade Commission, detailed in case law, and exemplified in

prior cases involving Defendants from which Defendants are on notice of their

unreasonable procedures concerning the reporting of discharged debts.

       103.   Additionally, Defendants possess or could easily obtain substantial written

materials that detail CRAs’ duties and obligations under the FCRA, including those arising

after a consumer files for Chapter 7 Bankruptcy.

       104.   Despite knowledge of these legal obligations, Defendants willfully and

knowingly breached their duties in violation of 15 U.S.C. § 1681e(b). Accordingly,

Defendants deprived Plaintiff of Plaintiff’s rights as a consumer under the FCRA.

       105.   Not only did Defendants have prior notice of their unreasonable procedures

for reporting discharged debts, but they also possessed information from which they should

have known the information reported about Plaintiff was inaccurate.



                                            17
        CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 18 of 20




       106.   Defendants knew or should have known that the effect of a Discharge Order

in a no-asset Chapter 7 Bankruptcy is to discharge all statutorily dischargeable debts other

than those that have been reaffirmed in a reaffirmation agreement or successfully

challenged in an adversary proceeding.

       107.   Defendants know that discharged pre-petition debts should not be reported

as late, past due, or with outstanding balances after the discharge date, and should be

reported with a zero-dollar balance.

       108.   Yet in this case, Defendants reported the Account, which predated Plaintiff’s

bankruptcy, with a balance owed (instead of a zero-dollar balance) after it was discharged.

       109.   Defendants intentionally ignored the fact that First Progress ceased updating

the Account after Plaintiff’s bankruptcy.

       110.   Defendants know that the Account has not been updated since Plaintiff’s

Chapter 7 Bankruptcy, and that the reported balance, payment obligation, and status are

therefore inaccurate, outdated, and have been superseded by Plaintiff’s Chapter 7

discharge. Defendants violated 15 U.S.C. § 1681e(b) by failing to follow reasonable

procedures to assure maximum possible accuracy of the information included in Plaintiff’s

credit file/consumer report.

       111.   Defendants also violated 15 U.S.C. § 1681e(b) by failing to report accurate

information when Defendants knew or should have known the information they were

reporting is inaccurate, and/or otherwise contradicted by information known by

Defendants, reported to Defendants, and reasonably available to Defendants.



                                            18
        CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 19 of 20




       112.   Defendants have intentionally chosen to disregard knowingly inaccurate

open balances and payment obligations in their reporting for pre-bankruptcy accounts in

Defendants’ automated “bankruptcy scrubs” they have been employing for over a decade.

       113.   Defendants’ violations of 15 U.S.C. § 1681e(b) were willful.

       114.   Alternatively, Defendants’ violations of 15 U.S.C. § 1681e(b) were

negligent.

       115.   Defendants’ inaccurate reporting damaged Plaintiff’s creditworthiness.

       116.   Plaintiff suffers actual damages, including a decreased credit score, loss of

credit opportunities, credit denial, and other financial harm caused by Defendants

inaccurately reporting a balance for a debt that was discharged in bankruptcy, and

otherwise failing to report that the Account was discharged in bankruptcy.

       117.   Plaintiff also suffers interference with daily activities caused by other harm

including, but not limited to, emotional distress, mental anguish, humiliation, stress, anger,

frustration, shock, reputational harm, loss of sleep, embarrassment, and anxiety.

       118.   Defendants are direct and proximate causes of Plaintiff’s damages.

       119.   Defendants are substantial factors in Plaintiff’s damages.

       120.   Therefore, each Defendant is individually liable for actual and statutory

damages, punitive damages, attorneys’ fees, costs, as well as other such relief permitted by

15 U.S.C. § 1681 et seq.

                             V.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgments against Defendants for the following:

                                             19
 CASE 0:21-cv-02087-ECT-BRT Doc. 1 Filed 09/21/21 Page 20 of 20




(a)    Declaratory judgment that Defendants violated the FCRA, 15 U.S.C. §

       1681e(b);

(b)    An award of actual damages pursuant to 15 U.S.C. §§ 1681n(a)(1) or

       1681o(a)(1);

(c)    An award of statutory damages pursuant to 15 U.S.C. §§ 1681n(a)(1) and

       1681o(a)(1);

(d)    An award of punitive damages, as allowed by the Court pursuant to 15 U.S.C.

       § 1681n(a)(2),

(e)    Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1681n(a)(3) and

       § 1681o(a)(2); and

(f)    Such other and further relief as this Honorable Court may deem just and

       proper, including any applicable pre-judgment and post-judgment interest,

       and/or declaratory relief.

                          VI.    JURY DEMAND

Plaintiff hereby demands jury trial on all issues so triable.

RESPECTFULLY SUBMITTED this 21st day of September 2021.

                                    s/Jenna Dakroub
                                    Jenna Dakroub
                                    Bar Number: 0401650
                                    Attorney for Plaintiff Daina Weiner
                                    Price Law Group
                                    8245 N. 85th Way
                                    Scottsdale, AZ 85258
                                    E: jenna@pricelawgroup.com
                                    T: (818) 600-5513
                                    F: (818) 600-5413

                                      20
